Case 1:18-cr-00728-DLC Document 27 Filed 09/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA : i8cr728 (DLC)

“VO : ORDER

 

 

ROBERT CAPOFARI,

Defendant. C SDNY

: UMENT
FD st rrr x “CTRONICALLY FILED
te

TE FILED: _4/2./ [024

 

 

DENISE COTE, District Judge: css:

 

 

The defendant having informed the Court that he prefers
that the October 1, 2020 sentencing in this matter occur via a
videoconference proceeding, as opposed to an in person
proceeding, it is hereby

ORDERED that sentencing shall proceed as scheduled on
October 1, 2020 via the Skype for Business videoconference, if
the Skype for Business platform is reasonably available. To
access the conference, paste the following link into your
browser: https://meet.lync.com/fedcourts-
nysd/anthony sampson/86UH8OP8.

To use this link, you may need to download software to use
Skype’s videoconferencing features.! Participants are directed

to test their videoconference setup in advance of the conference

 

1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business—-8a0d4da8-9d58-44£9-9759-Sc8£340cb3fb.

 

 

 
Case 1:18-cr-00728-DLC Document 27 Filed 09/21/20 Page 2 of 3

-- including their ability to access the link above. Defense
counsel shall assist the defendant in testing his
videoconference capability so that the defendant can participate
by videoconference if that is feasible.

Users who do not have an Office 365 account may use the
“Join as Guest” option. When you successfully access the link,
you will be placed in a “virtual lobby” until the conference
begins. Participants should also ensure that their webcam,
microphone, and headset or speakers are all properly configured
to work with Skype for Business. For further instructions
concerning Skype for Business and general guidelines for
participation in video and teleconferencing, visit https://
nysd.uscourts.gov/covid-19-coronavirus.

If you intend to join the conference from an Apple device,
you should ensure that you are running a version of Skype for
Business that was published on or after April 28, 2020.2 Users
running earlier versions have encountered an issue in which
Skype for Business does not receive any inputs from the
computer’s microphone, and they cannot be heard by other

participants.

 

2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

 
Case 1:18-cr-00728-DLC Document 27 Filed 09/21/20 Page 3 of 3

IT IS FURTHER ORDERED that members of the press, public, or
counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:
Call-in number: +19179332166
Conference ID: 960978624

IT IS FURTHER ORDERED that by Friday, September 25, defense
counsel shall submit a letter informing the Court whether
counsel and the defendant have successfully tested Skype for
Business. If the defendant and counsel are unable to
successfully test Skype for Business, an Order will issue
informing the parties whether the sentencing shall be
rescheduled to occur in person.

Dated: New York, New York
September 21, 2020

Mec. CE

VIDENISE COTE
United States District Judge

 
